Title: From George Washington to James McHenry, 16 February 1799
From: Washington, George
To: McHenry, James



Dear Sir,
Mount Vernon 16th Feby 1799

The enclosed letter from Major Lawrence Lewis requires explanation, and it is the purpose of this letter to give it.
He had, it seems, been making Overtures of Marriage to Miss Custis some time previous to the formation of the Augmented Corps in November last, at Philadelphia; without any apparent impression, until she found he was arranged as a Captain in the Regiment of Light Dragoons, and was about to try his fortune in the Camp of Mars. This brought into activity those affections for him, which before she conceived were the result of friendship only. And, I believe the condition of the Marriage is, that he is to relinquish the field of Mars for the Sports of Venus. His own letter must speak the rest. This explanation, after what has happened, I thought was due from Dear Sir—Yr Most Obedt Hble S⟨ervt⟩

Go: Washington

